Citation Nr: 9931628	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the back (muscle group XX), currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for arthritis of 
multiple other joints.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to June 
1953.  This matter to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for arthritis, an increased 
evaluation for residuals of a shell fragment wound to the 
back, and declined to reopen a claim of service connection 
for bilateral hearing loss with tinnitus.

By September 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for bilateral hearing loss with tinnitus.  
The issues of service connection for arthritis and an 
increased rating for residuals of a shell fragment wound to 
the back were remanded for additional development of the 
evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
for residuals of a shell fragment wound to the back and 
service connection for arthritis of the lumbar spine has been 
obtained by the RO.

2.  The residuals of the veteran's shell fragment wound to 
the back (muscle group XX) do not result in more than 
moderate disability.

3.  Arthritis of the lumbar spine is causally related to 
service-connected residuals of a shell fragment wound to the 
back (muscle group XX).

4.  Arthritis of multiple joints was not shown to have been 
present in service or within one year following service 
discharge and the record contains no competent medical 
evidence of a link between any current arthritis (other than 
of the lumbar spine) and the veteran's period of service, any 
incident therein, service-connected disability, or any 
continuous symptomatology.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shell fragment wound to the back (muscle group 
XX), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.55, 4.56, Diagnostic Code 5320 (1999).

2.  Arthritis of the lumbar spine is proximately due to or 
the result of service-connected residuals of a shell fragment 
wound to the back (muscle group XX).  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.310 (1999).

3.  The claim of service connection for arthritis of multiple 
other joints is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At his May 1950 military enlistment medical examination, the 
veteran reported that he had sustained a left knee injury 
prior to service; a scar over the left patella was observed.  
No other pertinent abnormalities were recorded.

In-service medical records show that in November 1950, the 
veteran was treated for a laceration of the right hand after 
he fell on a piece of glass while on outpost duty.  The 
diagnosis was laceration of the third finger of the right 
hand with no artery or nerve involvement and cellulitis 
without lymphangitis of the right hand, secondary to 
laceration.  In April 1951, he was treated for a furuncle of 
the left hand and forearm.  

In June 1951, he was hospitalized after he sustained a 5 inch 
superficial shell fragment wound to the right mid back.  On 
admission, the wound was debrided, sutured, and dressed.  
Examination showed that there was no artery or nerve damage 
from the missile wound.  X-ray examination showed no evidence 
of foreign body or other skeletal abnormality.  The final 
diagnosis on discharge about one month later in July 1951 was 
wound, missile, shell fragment, right posterior inferior 
chest wall, no artery or nerve involvement.  In addition, the 
records of hospitalization show notations of treatment for a 
right arm wound, but no diagnoses in this regard were 
recorded.

In April 1953, the veteran complained of pain in his back on 
the right side.  Physical examination showed tenderness along 
the wound scar.  The initial impression was foreign body and 
an X-ray examination was ordered which showed no foreign body 
or other osseous pathology.  Later that month, he complained 
of tenderness in the left hand secondary to trauma.  X-ray 
study of the left hand showed no abnormality.

At his May 1953 military separation medical examination, 
scars were noted on the veteran's back and legs.  His lower 
and upper extremities, spine, feet, and "other 
musculoskeletal" were otherwise normal on clinical 
evaluation.  Also noted on examination was "residual of gun 
shot wound to right hand." 

Following separation from service, the veteran filed claims 
of service connection for numerous disabilities, including 
residuals of a June 1951 back injury, and residuals of May 
1953 injury to the left little finger.  His application is 
silent for notations of "arthritis" of any joint.

He was afforded VA medical examination in July 1953 at which 
he reported that while in Korea, he was hit with shrapnel in 
the back, right arm, right elbow and right hand.  He also 
indicated that in June 1953, he had injured his left little 
finger by throwing the joint out of place.  In addition, he 
stated that he had an old right knee injury and that his 
right knee occasionally gave way.  With respect to current 
symptoms, among other things, he complained of pain in his 
back.  Physical examination showed that all joints of the 
body, including the back, had full range of back motion.  
There was mild spasm in the left lumbar region adjacent to 
the scar, which was approximately eight inches long and not 
tender or inflamed.  There was also a 1/2 inch scar on the 
right elbow and asymptomatic superficial scars over the 
anterior surface of both knees, across the bridge of the 
nose, and on right hand.  X-ray examination of the lumbar 
spine and right elbow were essentially negative.  The 
diagnoses included residuals of a back injury, mild.

By October 1953 rating decision, the RO granted service 
connection for residuals of a shell fragment wound to the 
right lower back, moderate, muscle group XX, and assigned a 
20 percent rating thereto pursuant to Diagnostic Code 5320.  
This 20 percent rating has remained in effect to date; thus, 
it is protected from reduction.  38 C.F.R. 3.951(b) (1999).  
The RO also granted service connection for a superficial 
shell fragment wound scar of the right arm and a laceration 
scar of the right third finger; zero percent ratings were 
assigned these disabilities.  

In June 1990, the veteran requested an increased rating for 
his low back disability.  He indicated that he had had no 
recent medical treatment for his condition.

In August 1990, he was afforded VA medical examination at 
which time he reported that he experienced severe pain on the 
right side of his back with numbness.  Physical examination 
showed normal strength in the thighs and normal reflexes.  X-
ray examination showed minimal degenerative changes in the 
lumbosacral spine; the thoracic spine was normal.  The 
assessments included minimal degenerative changes of the 
lumbosacral spine.

By November 1990 rating decision, the RO denied an evaluation 
in excess of 20 percent for the veteran's residuals of a 
shell fragment wound to the right lower back, moderate, 
muscle group XX. 

In March 1992, the veteran again filed a claim for an 
increased rating for his low back disability.  He also 
claimed service connection for degenerative arthritis.  

In support of his claim, VA clinical records for the period 
from May 1991 to March 1992 were associated with the claims 
folder.  These records show that the veteran was seen in 
October 1991 for complaints of low back pain; physical 
therapy was initiated and a TENS unit was recommended.  A CT 
scan of the lumbar spine performed in December 1991 was 
interpreted as showing mild osteophytes and disc bulges.  In 
January 1992, the veteran reported right hand pain since 
service and indicated that that he had had left hand pain for 
the past seven to eight years.  He also reported a history of 
left knee surgery in 1985 after an on-the-job injury, as well 
as right ankle pain following trauma.  In addition, he 
complained of low back pain since his in-service shrapnel 
wound, stating that it had become progressively worse in 
recent years.  Physical examination showed focal tenderness 
over the low back.  X-ray examination of the wrists and hands 
showed mild degenerative joint disease, there was no evidence 
of other inflammatory arthritis.  

In March 1992, the veteran was hospitalized for numerous 
complaints, including low back and hand pain.  A CT scan 
showed a mild disc bulge at L4-5 and minor osteophytes.  A 
rheumatology consultation resulted in an opinion that the 
veteran had osteoarthritis in the hands.  Physical 
examination showed a question of scars on the upper back.  
There was no atrophy in either the upper or lower extremities 
and motor strength was equal and normal bilaterally.  There 
was questionable decreased sensation to light touch in the 
dorsum of the right foot.  Straight leg raising was negative.  
The diagnoses included chronic low back pain, status post 
shrapnel injury, and osteoarthritis of the hands.  

By September 1993 rating decision, the RO granted a temporary 
total rating for the veteran's low back disability under 
38 C.F.R. § 4.29 from March 2 to April 30, 1992.  Thereafter, 
the 20 percent rating was continued.  The RO denied service 
connection for arthritis of multiple joints and low back, 
finding that the veteran's shrapnel wound had resulted in no 
bone involvement and that there was no medical evidence of a 
relationship between the veteran's current arthritis and his 
service.

The veteran appealed the RO determinations.  With respect to 
his claim of service connection for arthritis, he argued that 
his service medical records documented "trauma to my whole 
skeletal system due to combat wounds and laceration of my 
hands."  He also argued that "continuity of 
symptomatology" supported his claim.  

Thereafter, additional VA outpatient treatment records for 
the period from June 1990 to January 1999 were associated 
with the claims folder.  These records show that the veteran 
was treated on a frequent basis during this period for, among 
other things, complaints of low back pain and pain in 
numerous other joints.  

In pertinent part, the record shows findings of arthritis of 
numerous joints.  For example, in April 1993, the veteran 
underwent X-ray study of the cervical spine in connection 
with complaints of pain in his hands.  The findings were 
interpreted as showing a small osteophyte projecting into the 
posterior aspect of the right C5-6 neural foramen, but 
otherwise normal.  X-ray examination of the right foot in 
August 1993 showed degenerative changes with peripheral 
vascular calcification, but no other abnormalities.  In 
October 1993, X-ray examination of his left shoulder showed 
mild degenerative osteoarthrosis of the left 
acromioclavicular and shoulder joint.  X-ray examination of 
his hands and wrists in October 1993 showed mild spurring at 
the bases of the second, third, and fourth proximal phalanges 
consistent with degenerative changes, otherwise normal.  X-
ray examination of the left elbow in October 1995 showed 
moderately advanced degenerative changes.  A February 1996 
treatment record notes osteoarthritis of the knees.  

In addition, the VA outpatient treatment records show that 
the veteran was also treated during this period for 
complaints of chronic low back pain.  In June 1992, he 
reported that he had had low back pain since 1951 with 
subsequent periodic exacerbations.  He stated that his pain 
had recently increased.  The diagnosis was chronic low back 
pain.  Subsequent treatment records show that the veteran 
underwent a variety of treatment modalities for his low back 
pain, including a TENS unit, exercises, pain medications and 
epidural injections, and physical and occupational therapy.  
He also attended a pain management program and received 
psychotherapy.  The veteran underwent several diagnostic 
tests during this period in conjunction with his complaints 
of low back pain.  For example, in February 1995, X-ray 
examination of the lumbar spine showed mild degenerative 
osteoarthritis and an MRI showed mild degenerative disc 
disease at L4-5, L5-S1 and a minimal disc bulge at L4-5, with 
no evidence of stenosis.  The diagnoses included chronic low 
back pain, secondary to degenerative joint disease of the 
lumbosacral spine.  

In a January 1995 letter, a VA Doctor of Osteopathy indicated 
that he had been treating the veteran on a monthly basis for 
rheumatoid arthritis, left medial epicondylitis, a recent 
fracture of the left thumb, degenerative arthritis of 
bilateral proximal thumb joints, left shoulder adhesive 
capsulitis, and chronic low back pain.  

In March 1997, the veteran underwent VA medical examination 
in conjunction with his claim.  On examination, he reported 
that since his separation from service, he had had 
progressive low back pain which he bore for many years 
without consulting any physician.  However, he stated he was 
currently under treatment for low back pain which he 
estimated was a 9 on a pain scale of 1 to 10.  The veteran's 
complaints included low back pain with radiation to the left 
lower extremity with numbness and weakness.  He stated that 
he was unable to stand more than 30 minutes, sit more than 60 
minutes, or drive more than 90 minutes, due to back pain.  He 
indicted that currently used pain medication and a TENS unit 
for relief of his pain.  Physical examination showed forward 
flexion to 30 out of 95 degrees with moderate severe pain.  
Rotation was to 10 out of 35 degrees, bilaterally, and 
extension was to 10 out of 35 degrees.  There was flattening 
of the lordic curve and palpable spasm in segmentation on 
range of motion.  The veteran was unable to walk on heels and 
toes and was unable to squat.  The assessment was status post 
shrapnel wound at the right L1-L3 muscle groups from 
artillery fragment.  The examiner noted that the veteran had 
shown progressive back pain in the same area, and that he 
exhibited severe functional impairment.  In a December 1997 
addendum, the examiner indicated that he had reviewed the 
veteran's claims folder and concluded that the veteran's 
degenerative joint disease and disc bulging in the lumbar 
spine was "probably causally related to [his] service-
connection."

In November 1998, the veteran underwent a fee basis 
examination by an orthopedic surgeon.  By way of history, the 
examiner indicated that he had reviewed the veteran's claims 
folder and noted that he had sustained a shrapnel injury to 
the back and right arm in Korea in 1951.  He noted that the 
veteran was thereafter returned to duty approximately 25 days 
after the injury.  It was also noted that following service, 
the veteran had had several jobs, including in construction.  
However, the veteran indicated that construction work had 
caused increased low back pain and indicated that he had 
stopped working entirely in 1984 due to back pain.  With 
respect to current symptoms, the veteran complained of low 
back pain radiating to the lower extremities, as well as 
bilateral leg pain, pain in the left thumb, and pain and 
numbness in the right elbow and hand.  On examination, the 
veteran had a normal gait and could walk on his heels and 
toes without difficulty.  Range of motion of the cervical 
spine and left shoulder were normal.  The veteran also had 
full range of motion of fingers of both hands.  With respect 
to the low back, it was noted that the veteran moved about 
the examining room with apparent ease.  He used no assistive 
devices and his back was symmetrical on inspection.  There 
was a surgical scar which was oblique and was off the midline 
in the mid-lumbar area.  The scar was supple and nontender.  
In the mid-back area at the thoracolumbar junction, there 
were very small punctate, difficult to see scars.  These were 
all supple and palpation did not elicit tenderness.  Range of 
motion testing of the lumbar spine showed that flexion, 
lateral rotation, right and left tilt were within normal 
limits.  Active extension was limited to 10 degrees, active 
extension with assist was to 20 degrees, and active extension 
against resistance was to 10 degrees.  The examiner indicated 
that the veteran did not appear to be limited by pain, 
fatigue, or weakness involving the back musculature.  It was 
noted that the veteran did not exhibit spasm or apparent 
weakness on physical examination and there were no postural 
abnormalities or fixed deformity.  Also, the musculature of 
the veteran's back appeared normal on inspection and 
palpation and there was no neurologic abnormalities.  
Straight leg raising was negative, bilaterally.  

In conjunction with the examination, various X-ray films were 
taken.  X-ray examination of the lumbar spine showed no 
overlying metallic fragments; the disc spaces appeared mildly 
diminished.  X-rays of the hands were interpreted as showing 
a normal right hand and some sclerotic changes in the left 
thumb, but otherwise normal.  X-rays of the left shoulder 
were interpreted as normal.  

The diagnoses included carpometarcapal joint arthritis, left 
thumb; ulnar nerve palsy of the right elbow with clawing of 
the right little finger; shell fragment wound of the right 
arm, asymptomatic; laceration of the right middle finger, 
well-healed; discogenic disc disease of the lumbar spine; and 
post-shrapnel wound musculature, low back.  The examiner 
indicated that, in his opinion, the veteran's current low 
back pain and limited motion was unrelated to his shrapnel 
wound injury.  Rather, he noted that the veteran had 
arthritis and discogenic disease, the onset of which was many 
years after service.  He stated that he did not feel that the 
conditions were related to his military service, including 
the shrapnel injuries.  He also indicated that he felt that 
the impairment due to the veteran's shell fragment wound was 
minimal.  

II.  Increased rating for residuals of a shell fragment wound 
to the back.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the RO has rated the veteran's service-
connected residuals of a shell fragment wound of the back as 
20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5320, which provides for the evaluation of impairment of 
function of the muscles providing postural support of the 
body and extension and lateral movements of the spine (Group 
XX), a 20 percent evaluation is warranted for moderate injury 
of the lumbar region, a 40 percent evaluation is warranted 
for moderately severe injury, and a 60 percent evaluation is 
warranted for severe injury.  

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).  Evaluation includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.56, 4.59 (1999).

As revised, 38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows, in 
pertinent part:

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E)  Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30,235 (June 3, 
1997).

Here, the Board notes that the rating criteria for evaluating 
muscle group injuries were amended, effective July 3, 1997.  
62 Fed. Reg. 30,235-240 (June 3, 1997) (codified at 38 C.F.R. 
§§ 4.55-4.73, Codes 5301-5329).  The defined purpose of these 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments also clarify that these were not 
intended as substantive changes.  62 Fed.Reg. 30,235-237.  
The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which are to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
Here, the ratings applicable to this case, 38 C.F.R. §§ 4.56, 
4.73, Code 5320, have not undergone any substantive changes.  
Also, these changes did not alter the percentage evaluations 
assigned for muscle injuries.  The amendments have not 
resulted in any major substantive change in the manner in 
which disability due to muscle injuries is rated.  Thus, the 
Board will discuss the new criteria rather than both the old 
and new criteria, without prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

After careful review of the voluminous evidence of record, 
the Board concludes that the criteria for a rating in excess 
of 20 percent for the residuals of a shell fragment wound to 
the back (muscle group XX) have not been met.  

In that regard, the Board notes that there the veteran's 
current shell fragment wound residuals do not meet the 
requirements for a moderately severe injury under 38 C.F.R. § 
4.56 based on either the nature of the original wound or 
current symptomatology.  There is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles which would show a moderately severe disability; nor 
is there evidence of ragged, depressed and adherent scars, 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area which would indicate a severe 
disability.  In sum, the evidence does not show impairment of 
muscle function sufficient to warrant an evaluation based on 
moderately severe or severe muscle injury under Diagnostic 
Code 5320.  In fact, on most recent medical examination in 
November 1998, the examiner concluded, after a review of the 
claims folder and history of the veteran's injury, that the 
impairment resulting solely from the shrapnel wound injury 
was minimal.  

While the Board notes that the veteran's low back is 
certainly symptomatic, his subjective complaints of pain, as 
well as objective findings such as limited motion, have been 
related by medical professionals to conditions which are 
separate from his service-connected disability.  As set forth 
above, symptoms produced by separate, nonservice-connected 
conditions may not be considered in the evaluation of 
service-connected disability.  38 C.F.R. 4.14.  In that 
regard, the matter of service connection for arthritis of the 
lumbar spine is the subject of favorable action below.  Based 
on the foregoing, the Board concludes that the preponderance 
of the evidence is against a rating in excess of 20 percent 
for the service connected residuals of a shell fragment wound 
to the back (muscle group XX).

In reaching this decision, the Board has considered whether a 
separate compensable rating is warranted for the veteran's 
back scar.  However, recent medical evidence of record shows 
no indication that the scar is productive of any symptoms 
such as tenderness on objective demonstration, inflammation, 
edema, keloid formation, etc.  As the scar does not appear to 
be symptomatic, a separate compensable rating under Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), is therefore not 
warranted.

III.  Service connection for arthritis of the lumbar spine 
and multiple other joints

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U. S.C.A. 1110.  Additionally, where a veteran served 
continuously for a period of 90 days or more and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. 1101, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309 (1999).

Service connection may also be granted for disability, 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For a showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded. 38 
U.S.C.A. 5107(a).  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has set forth the parameters of 
what constitutes a well-grounded claim, i.e., a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded.

Analysis

In this case, the Board initially notes that the service 
medical records are negative for clinical indication of 
arthritis of the lumbar spine.  In fact, two in-service, X-
ray examinations of the lumbar spine (in July 1951 and April 
1953) showed no evidence of bony pathology.  On May 1953 
military separation medical examination, the veteran's spine 
was normal on clinical evaluation.  

In addition, the record is devoid of manifestations of 
arthritis of the lumbar spine within one year of his 
separation from active service.  On VA medical examination in 
July 1953, X-ray examination of the lumbar spine was 
essentially negative.  

In fact, the first indication of arthritis of the lumbar 
spine of record is not until August 1990, some 37 years after 
service separation, when X-ray examination of the lumbar 
spine showed minimal degenerative changes in the lumbosacral 
spine.  However, the examiner did not relate the veteran's 
arthritis of the lumbar spine to his military service or any 
incident therein.  Moreover, it is noted that while the 
record contains voluminous VA outpatient treatment records 
showing notations of arthritis of the lumbar spine, none of 
this evidence definitively relates this condition to the 
veteran's military service or any incident therein.  It is 
also noted that in a November 1998 fee basis opinion, the 
examiner concluded that the veteran's arthritis of the lumbar 
spine was not related to his military service or his service-
connected residuals of shrapnel wounds to the back (muscle 
group XX).

On the other hand, the record also contains a December 1997 
opinion from a VA medical examiner to the effect that, after 
reviewing the claims folder and examining the veteran, the 
veteran's degenerative joint disease of the lumbar spine was 
probably causally related to his service-connected 
disability.  

On the basis of this competent medical evidence, the Board 
finds that the positive evidence in favor is at least equal 
to the negative evidence against an allowance.  Thus, with an 
approximate balance of positive and negative evidence 
regarding the merits of his claim, the veteran must be 
accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.  Thus, service connection for 
arthritis of the lumbar spine is granted on a secondary 
basis.  38 C.F.R. § 3.310(a).  

It is also noted that the veteran has contended that he has 
arthritis of multiple joints as a result of his military 
service or his service-connected disabilities.  In that 
regard, the record contains no clinical indication of 
arthritis in service, within the first post-service year, or 
for many years thereafter.  While the record contains 
evidence of current diagnoses of arthritis of multiple joints 
(such as the hands, knees, shoulder, etc.), none of this 
evidence contains comments on the etiology of these 
conditions and does not relate it to service, any in-service 
incident, or any service-connected disability.  In sum, the 
Board finds no competent medical evidence of record 
establishing a nexus between any current arthritis of 
multiple joints (other than the lumbar spine) and the 
veteran's military service, any incident therein, or any 
service-connected disability.  Also, there was no sign of 
arthritis within one year of separation from service.  Absent 
such evidence, the claim of service connection for arthritis 
of multiple joints (other than the lumbar spine) is not well 
grounded.  

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. 3.303(b).  The Court has held that a 
claim based on chronicity may be well-grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter, and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, however, to the extent that the 
veteran has reported continuity of symptomatology since 
service, medical expertise is required relating a current 
condition to his reported symptoms.  As the record is devoid 
of any such evidence, the veteran has not submitted evidence 
sufficient to well ground his claim.

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to this claim.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
plausible and that such evidence had not been submitted with 
the application.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  In this case, however, the veteran has not identified 
any available medical evidence that has not been obtained, 
which would support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran.  Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound to the back (muscle group XX) is denied.

Service connection for arthritis of the lumbar spine is 
granted.

Service connection for arthritis of multiple other joints is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

